Exhibit 10.4

Employment

Agreement

Nigel Vinecombe

Collotype Labels Pty Ltd (Employer)

The party described in item 1 of Schedule 1

(Employee)

 



--------------------------------------------------------------------------------

Employment Agreement

 

 

 

Details

   3

Agreed terms

   4

1.

   Defined terms and interpretation    4

2.

   Engagement    5

3.

   Obligations    5

4.

   Acknowledgement by Employee    6

5.

   Total Employment Cost    6

6.

   Leave Entitlements    7

7.

   Performance review    7

8.

   Notifications    8

9.

   Confidential information, materials and intellectual property    8

10.

   Restraint    9

11.

   Termination    10

12.

   Entire Agreement    11

13.

   Inconsistency    11

14.

   Governing law and jurisdiction    11

15.

   General    11 Schedule 1 - Details    13 Schedule 2 - Services    14 Schedule
3 - Confidential Information    15 Signing page    17

 

 



--------------------------------------------------------------------------------

Details

 

 

Date    2008 Parties   

 

Name

   Collotype Labels Pty Ltd

Short form name

   Employer

Notice details

  

Name

   The party described in item 1 of Schedule 1

Short form name

   Employee

Background

 

A The Employer carries on the business of printing and manufacturing labels.

 

B The Employer has agreed to employ the Employee to provide the Services on a
full-time basis on the terms and conditions of this Agreement.

 

3



--------------------------------------------------------------------------------

Agreed terms

 

 

1. Defined terms and interpretation

 

1.1 Defined terms

In this Agreement:

Associates means, in relation to a person:

 

  (a) an associate of the person under sections 10 to 17 of the Corporations
Act;

 

  (b) a company or trust of which the person has control; or

 

  (c) the spouse or child over the age of 18 of the person.

Business means the business conducted by the Employer.

Business Days means any day other than Saturday, Sunday or Public Holiday in
South Australia.

Commencement Date means the date set out in item 2 of Schedule 1.

Confidential Information means:

 

  (a) information relating to the business affairs and employees of the
Employer;

 

  (b) matters of a technical nature, future directives and policies, technical
data pertaining to the general affairs of the Employer, internal procedures and
information, financial information, information pertaining to other employees,
salaries, strategic and business plans and like information relating to the
Employer;

 

  (c) other information which the Employer tells the Employee is confidential or
which if disclosed, the Employee knows or ought reasonably to know would be
detrimental to the Employer;

 

  (d) all other information which is imparted to the Employee in circumstances
which the Employee knows or should reasonably know that the information is
confidential to the Employer or any other persons with whom the Employer is
concerned; and

excludes any information that is public knowledge otherwise than as a
consequence of a breach by the Employee of obligations under this Agreement or
breach by some other person of a duty of confidence to the Employer.

Intellectual Property Rights means all intellectual property rights, including
but not limited to:

 

  (a) know-how, trade secrets, patents, copyright, registered designs, trade
marks and any right to have confidential information kept confidential; and

 

  (b) any application or right to apply for registration of any of the rights
referred to in paragraph (a).

Initial Term means the period commencing on the Commencement Date and ending
either on the earlier of:

 

  (a) the date specified in item 3 of Schedule 1 (Expiry Date); or

 

  (b) on the termination of this Agreement under clause 11.

Related Body Corporate has the meaning given in section 9 of the Corporations
Act.

 

4



--------------------------------------------------------------------------------

Services means the duties and responsibilities described in Schedule 2 to be
performed by the Employee pursuant to and in accordance with the terms and
conditions of this Agreement or such other services as may be mutually agreed to
in writing between the Employer and the Employee from time to time.

Total Employment Cost means the total gross annual remuneration of the Employee
(inclusive of superannuation) described in clause 5 and item 4 of Schedule 1,
including, but not limited to, the provision of a fully maintained motor vehicle
to the Employee, with registration, insurance and ongoing running costs to be
borne by the Employer.

 

1.2 Interpretation

 

  (a) In this Agreement including the Background and Schedules unless the
contrary intention appears:

 

  (i) a word denoting the singular includes the plural and vice versa;

 

  (ii) a word denoting an individual or person includes a corporation, firm,
authority, government or government authority and vice versa;

 

  (iii) a word denoting a gender includes all genders;

 

  (iv) an agreement representing or warranting on the part of two or more
persons binds them jointly and severally;

 

  (v) a reference to a person includes the persons executors, administrators,
successors and assigns;

 

  (vi) a reference to dollars is a reference to Australian dollars;

 

  (vii) headings are for convenience and reference only and do not effect
interpretation; and

 

  (viii) where an expression is defined, another part of speech or grammatical
form of that expression has a corresponding meaning.

 

  (b) The Background and Schedules form part of this Agreement.

 

2. Engagement

 

  (a) The Employer agrees to engage the Employee to perform the Services for the
Initial Term in accordance with this Agreement.

 

  (b) In consideration for performing the Services, the Employee will be
entitled to the Total Employment Cost.

 

3. Obligations

 

3.1 Employee’s obligations

 

  (a) The Employee will:

 

  (i) provide the Services exclusively to the Employer during the Initial Term;

 

  (ii) perform the Services from the premises of the Employer and as directed by
the Employer from time to time (including inter or intra state locations);

 

  (iii) devote sufficient time, attention and skill to the performance of the
Services;

 

  (iv) be involved with and participate in certain activities which may be
arranged by the Employer from time to time;

 

5



--------------------------------------------------------------------------------

  (v) use his best endeavours to promote the work and reputation of the
Employer;

 

  (vi) comply with all reasonable lawful directions and policies of the
Employer;

 

  (vii) conduct himself in accordance with and to a standard which supports the
principles on which the Employer operates; and

 

  (viii) perform all duties to ensure compliance pursuant to statutory
obligations and requirements on the part of the Employer.

 

  (b) Throughout the Initial Term, the Employee will be loyal to, and supportive
of the Employer’s aims and objectives.

 

  (c) After the Expiry Date, the Employer and the Employee will meet to discuss
the renewal of this Agreement.

 

  (d) The Employee will report to the person named in item 5 in Schedule 1
(Responsible Person) and will provide this person with monthly written reports
about the performance of the Services including (without limitation) actual
performance compared to budget.

 

3.2 Employer’s obligations

 

  (a) The Employer will at all times:

 

  (i) treat the Employee fairly and reasonably;

 

  (ii) not hinder the Employee in relation to the performance of the Services;

 

  (iii) not alter the Employee’s position to the Employee’s prejudice;

 

  (iv) not discriminate against, bully or harass the Employee.

 

  (b) The Employer acknowledges that a breach of clause 3.2 will constitute a
material breach of this Agreement.

 

  (c) Minimum six months notice or payment in lieu for termination of employment
(except Summary Termination as per clause 11.1).

 

4. Acknowledgement by Employee

 

  (a) The Employee acknowledges that the Employer conducts its business with a
high degree of professionalism and commitment so it can enhance its operations
as a printing and labelling business.

 

  (b) The Employee acknowledges and agrees that the Employer has the right to
make changes in employment arrangements in particular with regard to the
allocation of duties and tasks.

 

  (c) The Employee acknowledges and agrees that his employment with the Employer
is governed by written policies of the Employer as amended from time to time.

 

  (d) The Employee acknowledges and agrees that no provision in any industrial
award or agreement forms a term of this Agreement.

 

5. Total Employment Cost

 

  (a) The Total Employment Cost is inclusive of superannuation (including,
without limitation, the minimum employer contribution payable by the Employer
under Superannuation Guarantee legislation from time to time) all overtime,
annual leave and all other statutory entitlements that apply to the Employee’s
position.

 

  (b) The Employer will deduct from the Total Employment Cost:

 

6



--------------------------------------------------------------------------------

  (i) and remit to the Taxation Office, instalments of income tax in compliance
with the Employer’s obligation; and

 

  (ii) any other deductions which the Employer is lawfully authorised or obliged
to make.

 

  (c) The Total Employment Cost may be structured by mutual agreement of the
parties. Any changes to the Total Employment Cost must be evidenced in writing
and signed by both parties.

 

  (d) The parties acknowledge that the Total Employment Cost is all inclusive
and is in compensation for all exigencies arising out of the position including
(without limitation) overtime, out of hours commitments, attendance at meetings
and conferences and attending any and all training programs (or otherwise)
requiring the attendance of the Employee.

 

  (e) No additional remuneration for overtime will be authorised or paid to the
Employee.

 

  (f) The Employee will be paid the weekly pro-rata cash component of the Total
Employment Cost taken as salary, by electronic bank transfer into a bank account
of the Employee’s choice.

 

  (g) The Total Employment Cost will be reviewed upon each anniversary of the
Commencement of this Agreement.

 

6. Leave Entitlements

 

6.1 Basis for leave entitlements

 

  (a) All leave entitlements pursuant to this clause 6 will be calculated on the
cash component of the Total Employment Cost taken as salary.

 

  (b) The date of commencement of the Employee’s employment for the purpose of
calculating the Employee’s leave and other entitlements is the date which the
Employee first commenced employment with the Employer or a Related Body
Corporate of the Employer.

 

6.2 Annual leave

 

  (a) The Employee will be entitled to 20 Business Days annual leave per year of
service. Any unused leave will accrue from year to year.

 

  (b) The Employee will inform the Employer in writing of his/her intention to
take annual leave and such leave will be taken once agreed to by the parties, at
a time that is mutually acceptable to each party.

 

  (c) The Employee warrants to take annual leave immediately upon the
entitlement exceeding 30 Business Days, and failing this, at the absolute
discretion of the Employer, the Employee can be directed to take the leave on
the provision of 7 days notice.

 

6.3 Sick leave

The Employee is entitled to 8 days paid sick leave per year of service. The
Employee covenants to be bound by the Employer’s sick leave policy (as amended
by the Employer from time to time).

 

7. Performance review

 

  (a) The Employee’s position will be subject to a performance review every 12
months from the Commencement Date.

 

7



--------------------------------------------------------------------------------

  (b) The terms and parameters of the performance review will be established by
the Employer (at the Employer’s sole discretion) who may from time to time
consult with the Employee in relation to reasonable performance guidelines.

 

8. Notifications

 

8.1 Pre-existing medical conditions

 

  (a) The Employee fully understands the entire scope of the Services including
the physical activity and working conditions and undertakes to provide to the
Employer written notice before the Commencement Date, of any condition that may
impede the Employee’s ability to satisfactorily perform the Services in
accordance with this Agreement.

 

  (b) The Employee acknowledges that any failure to notify the Employer of a
condition in accordance with clause 8.1(a) may prejudice the Employee’s future
entitlements for compensation, rehabilitation or otherwise and the Employer will
be entitled to terminate this Agreement without notice in accordance with clause
11.

 

8.2 Criminal convictions (including traffic offences)

 

  (a) The Employee will provide to the Employer written notice before the
Commencement Date of any and all criminal convictions relating to any offence
involving fraud or dishonesty or any other serious offence (including a traffic
offence) which is punishable by imprisonment (whether imprisoned or not).

 

  (b) The Employee acknowledges that any failure to notify the Employer of a
criminal conviction in accordance with clause 8.2(a) may prejudice the
Employee’s employment with the Employer, and the Employer will be entitled to
terminate this Agreement without notice in accordance with clause 11.

 

9. Confidential information, materials and intellectual property

 

9.1 Confidential Information

 

  (a) The Employee agrees to use Confidential Information in accordance with the
terms set out in Schedule 3.

 

9.2 Ownership of materials and intellectual property

 

  (a) All material provided to the Employee by the Employer and all Intellectual
Property Rights in that material (Employer’s Material) is and will remain the
property of the Employer.

 

  (b) All material produced by the Employee in performing the Services and all
Intellectual Property Rights in that material (Material), will upon its creation
be the sole property of the Employer unless otherwise agreed to in writing by
the Employer.

 

  (c) The Employee, if and whenever required by the Employer to do so, must at
the expense of the Employer or its nominee:

 

  (i) apply or join in applying with the Employer (at the discretion of the
Employer) for letters patent or other protection in Australia or in any other
part of the world for any of the Material; and

 

  (ii) do all things necessary for vesting such letters patent or other
protection when obtained and all right and title to and interest in the same
(including all patent rights an proprietary rights) in the Employer, its nominee
or such other person as the Employer may require as sole beneficial owner.

 

8



--------------------------------------------------------------------------------

  (d) The Employer irrevocably appoints the Employer to be his attorney in his
name, and on his behalf to execute any instrument and to do any thing and
generally to use the Employee’s name for the purpose of giving to the Employer,
his nominee or such other person as the Employer may require the full benefit of
the provision of this clause 9.

 

  (e) At the Employer’s request, the Employee must return all of the Material
and the Employer’s Material and the Employee is not entitled to retain copies of
the Material or the Employer’s Materials in any form whatsoever.

 

10. Restraint

 

10.1 Defined terms

In this clause 10:

engage in means to participate, assist or otherwise be directly or indirectly
involved as a member, shareholder, unit holder, director, consultant, advisor,
contractor, principal, agent, manager, employee, beneficiary, partner, associate
or trustee.

Termination Date means the date on which the Employee’s employment with the
Employer ends.

 

10.2 Undertakings by the Employee

In order to reasonably protect the goodwill of the Employer’s business, the
Employee undertakes to the Employer that he will not, and will procure that each
of his Associates will not, other than in the performance of the Services under
this Agreement:

 

  (a) engage in any business or activity which is the same as or substantially
similar to or competitive with, the Business or any material part of it;

 

  (b) solicit, canvass, induce or encourage any person who was at any time
during the 6 month period prior to the Termination Date, a director, employee or
agent of the Employer to leave the employment or agency of the Employer;

 

  (c) solicit, canvass, approach or accept any approach from any person who was
at any time during the Employee’s period of employment with the Employer, a
client or customer of the Employer with a view to obtaining the custom of that
person in a business which is the same or substantially similar to or
competitive with, the Business; or

 

  (d) interfere with the relationship between the Employer and its clients,
customers, employees or suppliers.

 

10.3 Duration of prohibition

The undertakings in clause 10.2 begin on the date of this agreement and end:

 

  (a) on the 2nd anniversary of the Termination Date;

 

  (b) on the first anniversary of the Termination Date;

 

  (c) 6 months after the Termination Date.

 

10.4 Geographic application

The undertakings in clause 10.2 apply only if the activity prohibited by clause
10.2 occurs within:

 

  (a) worldwide;

 

  (b) the United States of America, the Commonwealth of Australia and the
Republic of South Africa;

 

  (c) the United States of America or the Commonwealth of Australia or the
Republic of South Africa;

 

9



--------------------------------------------------------------------------------

  (d) the Commonwealth of Australia.

 

10.5 Interpretation

Clauses 10.2, 10.3 and 10.4 have effect together as if they consisted of
separate provisions, each being severable from the other. Each separate
provision results from combining each undertaking in clause 10.2, with each
period in clause 10.3, and combining each of those combinations with each area
in clause 10.4. If any of those separate provisions is invalid or unenforceable
for any reason, the invalidity or unenforceability does not affect the validity
or enforceability of any of the other separate provisions or other combinations
of the separate provisions of clauses 10.2, 10.3 and 10.4.

 

10.6 Exception

This clause 10 does not restrict the Employee or any Associate of the Employee
from holding 5% or less of the shares of a listed company.

 

10.7 Restrictions reasonable

The Employee agrees that the prohibitions and restrictions set out in this
clause 10 are reasonable in the circumstances and necessary to protect the
goodwill of the Business.

 

10.8 Acknowledgements

The Employee acknowledges that:

 

  (a) all the prohibitions and restrictions in this clause 10 are reasonable in
the circumstances and necessary to protect the goodwill of the Business;

 

  (b) damages are not an adequate remedy if the Employee or an Associate of the
Employee breaches this clause 10; and

 

  (c) the Purchaser may apply for injunctive relief if:

 

  (i) the Employee or an Associate of the Employee breaches or threatens to
breach this clause 10 ; or

 

  (ii) it believes the Employee or an Associate of the Employee is likely to
breach this clause 10.

 

11. Termination

 

11.1 Summary termination

The Employer may terminate the Employee’s employment under this Agreement
summarily at any time if the Employee:

 

  (a) fails to perform the Services under this Agreement in a competent and
satisfactory manner (of which the Services will act as performance indicators);

 

  (b) is guilty of wilful misconduct or gross negligence;

 

  (c) engages in conduct that is contrary to the policies of the Employer;

 

  (d) engages in any conduct warranting summary dismissal at common law;

 

  (e) is charged of any offence involving fraud or dishonesty or any other
serious offence (except for a traffic offence) which is punishable by
imprisonment (whether imprisoned or not);

 

  (f) becomes bankrupt or compounds with his or her creditors (or any of them)
or assigns his or her estate for the benefit of creditors (or any of them); or

 

  (g) breaches any of the provisions of clauses 8, 9 or 10.

 

10



--------------------------------------------------------------------------------

11.2 Termination on notice

 

  (a) The Employer may terminate this Agreement by giving three months notice to
the Employee if termination is due to reasons under clause 11.1, otherwise by
giving six months notice.

 

  (b) At the Employer’s discretion:

 

  (i) the Employee may be required to work through all (or part only) of the
notice period; or

 

  (ii) the Employer may make payment instead of the Employee working through the
whole notice period (or the un-worked balance of the notice period).

 

  (c) The Employer at its sole discretion can decide whether the Employee needs
to perform any Services during the notice period.

 

  (d) The Employee is required to provide three months notice of resignation.

 

12. Entire Agreement

Subject to clause 15.1, this Agreement constitutes the entire understanding and
agreement between the parties as to the subject matter.

 

13. Inconsistency

If any provision of this Agreement is offensive to or inconsistent with any
statute, regulation, award, industrial agreement or any other edict having the
force of law, then to the extent of that offence or inconsistency (and not
otherwise), this Agreement will be of no effect and the offensive or
inconsistent provision will be removed from the balance of this Agreement.

 

14. Governing law and jurisdiction

The law of South Australia applies to this Agreement and the parties submit to
the non exclusive jurisdiction of its Courts.

 

15. General

 

15.1 Amendments

Variations, modifications or waiver of any provisions of this Agreement
including consent to any departure by any party from their obligations under
this Agreement, will not be valid or effective unless they are represented in
writing and signed by each party to this Agreement.

 

15.2 Accrued rights

Termination of this Agreement does not affect any accrued rights or remedies of
a party.

 

15.3 Survival

Clauses 9 (Confidential information, materials and intellectual property), 10
(Restraint), 14 (Governing Law) and 15.2 (Accrued rights) continue to apply
after termination of this agreement.

 

11



--------------------------------------------------------------------------------

15.4 Costs

Each party must bare its own costs of negotiating, preparing and executing this
Agreement.

 

15.5 No waiver

A waiver by a party of any of the provisions of this Agreement will not be
binding unless expressly made in writing, and any waiver will relate only to the
matter, non-compliance or breach to which it relates and will not apply to any
subsequent matter, non-compliant or breach.

 

15.6 Severance

Part or all of any provision of this Agreement that is illegal or unenforceable
may be severed from this Agreement and the remaining provisions of this
Agreement will continue in full force and effect.

 

15.7 Counterparts

This Agreement may be executed in any number of counterparts. All counterparts
taken together will constitute one instrument. Where counterparts are used, this
Agreement will come into effect on the last exchange of either or original or
facsimile counterparts. Where facsimile counterparts are used, original
counterparts are to be exchanged as soon as practicable, but failure to exchange
originals will not effect the validity of this Agreement.

 

12



--------------------------------------------------------------------------------

Schedule 1 – Details

 

 

1. Employee

 

Name    Nigel Andrew Vinecombe Address    Lot 104 Swamp Road Oakbank SA 5243

 

2. Commencement Date

The Completion Date pursuant to the Share Sale and Purchase Agreement between
Tropical Rain Nominees Pty ltd atf The Vinecombe Absolutely Entitled Trust, The
Maher Absolutely Entitled Trust and the Frankhuisen Absolutely Entitled Trust,
R.G.Teakle Pty Ltd, Vineland Pty Ltd atf R.G.Teakle Pty Ltd, Peter Brian Teakle
and the Teakle Family Trust, Peter Brian Teakle, Collotype International
Holdings Pty Ltd, Collotype Labels International Pty Ltd and Multi-Color
Corporation.

 

3. Expiry Date

The third anniversary of the Commencement Date

 

4. Total Employment Cost

 

Salary:    AUD240,000 Superannuation:    AUD24,000
Fully Maintained Motor Vehicle:    Up to the value of AUD60,000 TOTAL:   
AUD324,000

 

5. Responsible Person

Frank Gerace

 

13



--------------------------------------------------------------------------------

Schedule 2 – Services

 

Job Description:

 

•  

Work to achieve agreed financial plan; and

•  

Formulate and pursue acquisition strategies.

Key Performance Indicators:

 

•  

Coordinate Annual Business Plans, including Budgets, for International Business
Unit for recommendation to MCC CEO.

 

•  

Execute above Performance Plans once approved.

 

•  

Develop International Business Unit expansion plans with MCC CEO.

 

•  

Execute expansion plans subject to MCC CEO and Board approval.

 

•  

Fulfill Duties and Responsibilities associated with being MCC Board Member.

 

14



--------------------------------------------------------------------------------

Schedule 3 – Confidential Information

 

 

1. Disclosure and use of Confidential Information

 

  (a) In consideration of the Employer disclosing Confidential Information to
the Employee, the Employee agrees:

 

  (i) to use all Confidential Information solely for the purpose of the
performance of the Services;

 

  (ii) not to misuse Confidential Information;

 

  (iii) that if the Employee leaves the employment of the Employer, the Employee
will not use the Confidential Information for its own benefit or for the benefit
of any third party or competitor of the Employer;

 

  (iv) to keep confidential all Confidential Information; and

 

  (v) otherwise to comply with the terms of this Agreement.

 

  (b) The Employee must:

 

  (i) notify the Employer immediately if the Employee becomes aware of a
suspected or actual breach of Confidential Information;

 

  (ii) immediately take all steps to prevent or stop the suspected or actual
breach of Confidential Information; and

 

  (iii) comply with any direction issued by the Employer from time to time
regarding the protection of Confidential Information.

 

2. Security and control

 

  (a) The Employee must:

 

  (i) establish and maintain effective personal security measures to safeguard
Confidential Information from access or use not authorised under this Agreement;

 

  (ii) keep Confidential Information under its control;

 

  (iii) maintain complete, accurate and up-to-date records of its use, copying
and disclosure of Confidential Information and immediately produce these records
to the Employer on request; and

 

  (iv) immediately notify the Employer of any suspected or actual unauthorised
use, copying or disclosure of Confidential Information.

 

  (b) The Employee must provide assistance reasonably requested by the Employer
in relation to any proceedings the Employer may take against any person for
unauthorised use, copying or disclosure of Confidential Information. Should the
Employee not provide this assistance when directed to do so, the Employer is
entitled to take disciplinary action against the Employee which may include the
termination of their engagement.

 

3. Copying

 

  (a) The Employee must not copy any Confidential Information for use outside
the premises of the Employer without the Employer’s written consent.

 

  (b) All copies of Confidential Information made pursuant to paragraph 3(a) by
the Employee must be marked “Confidential”.

 

15



--------------------------------------------------------------------------------

4. No telecommunication transmission

The Employee must not transmit or permit the transmission by telecommunication
(including facsimile and electronic mail) of Confidential Information to any
person (including the Employer) without the prior consent of the Employer.

 

5. Acknowledgement and indemnity

 

  (a) The Employee acknowledges that it is aware that any breach of the
Employee’s duty of confidentiality under this Agreement will result in the
Employer suffering damage.

 

  (b) The Employee indemnifies the Employer against all losses, damages,
expenses and legal costs (on a solicitor and own client basis and whether
incurred by or awarded against the Employer) that the Employer may reasonably
sustain or incur as a result, whether directly or indirectly, of any breach by
the Employee of its duty of confidentiality under this Agreement.

 

6. Intellectual property rights

The parties acknowledge that this Agreement does not transfer any interest in
any intellectual property to the Employee and the Employee will be bound by
their obligations in clause 9 of this Employment Agreement.

 

7. Responsible person

The Employee will direct any enquiries about the use of Confidential Information
including all queries about the scope of this Employment Agreement to the
Responsible Person or the nominee of the Chief Executive Officer.

 

8. Exclusions

The obligations of confidentiality under this Agreement do not extend to
information that (whether before or after this Agreement is executed):

 

  (a) is rightfully known to or in the possession or control of the Employee and
not subject to an obligation of confidentiality on the Employee;

 

  (b) is public knowledge (otherwise than as a result of a breach of this
Agreement); or

 

  (c) the Employee is required by law to disclose.

 

9. Termination

 

  (a) The Employee’s obligation of confidentiality under this Agreement will
continue beyond the Initial Term in respect of all Confidential Information
other than information forming part of the Employee’s stock of general skill and
knowledge.

 

  (b) On termination of the Employee’s employment with the Employer, the
Employee’s right to use Confidential Information ceases and the Employee must
immediately, at the option of the Employer:

 

  (i) return to the Employer;

 

  (ii) destroy and certify in writing to the Employer the destruction of; or

 

  (iii) destroy and permit the Employer to witness the destruction of;

all Confidential Information in the Employee’s possession or control.

 

16



--------------------------------------------------------------------------------

Signing page

 

EXECUTED as an agreement.

 

Executed by Collotype Labels Pty Ltd pursuant to section 127 of the Corporations
Act 2001    

/s/ Francis D. Gerace

   

/s/ Dawn H. Bertsche

Signature of director     Signature of director/company secretary

Francis D. Gerace

   

Dawn H. Bertsche

Name of director (print)     Name of director/company secretary (print)

 

Signed by /s/ Nigel Andrew Vinecombe

/s/ Louisa McClurg

Signature of witness

Louisa McClurg

Name of witness (print)

 

17